Citation Nr: 1208516	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from December 1973 to December 1976.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA) that denied reopening the claim for service connection.  The Veteran's file has been transferred to the Waco, Texas, RO.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have been characterized as indicated on the title page to comport with the Board's decision to reopen.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1990 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the September 1990 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board is reopening the claim for service connection for bilateral hearing loss.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

The RO denied service connection for bilateral hearing loss in September 1990, finding that the evidence did not demonstrate that bilateral hearing loss was present in or related to military service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In September 2007, the Veteran filed a request to reopen the claim for service connection for bilateral hearing loss.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

While service personnel records that existed but were not of record at the time of the September 1990 rating decision were newly associated with the claims file, the provisions of 38 C.F.R. § 3.156(c) do not apply because these records are not relevant to the claim on appeal.

The evidence received since the September 1990 rating decision includes statements from the Veteran which allege that his current bilateral hearing loss is the result of noise exposure in service from artillery fire and explosions.  The Veteran was, in fact, attached to a Field Artillery Unit, but had not previously asserted that he was exposed to noise in service.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim; that his bilateral hearing loss results from in-service noise exposure.   Reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for bilateral hearing loss is granted.




REMAND

Audiometric testing at the Veteran's December 1973 service entrance examination did not show hearing loss for VA purposes in either ear.  See 38 C.F.R. § 3.385.  The Veteran's service treatment records reflect that, in June 1976, he was assessed with otitis externa.  On an August 1976 report of medical history, the Veteran reported that he had a puncture hole in his right ear drum (which had perforated two months prior) and hearing loss.  Audiometric testing at the Veteran's August 1976 service separation examination did not show hearing loss for VA purposes in either ear.  See id.  The August 1976 separation audiogram results reflected increased puretone threshold levels at 500 Hertz (both ears), 1000 Hertz (both ears), and 4000 Hertz (right ear) when compared with the December 1973 entrance audiogram results.

A January 2006 VA treatment record documented the Veteran's first post-service complaints of bilateral hearing loss.  Audiological testing was performed by VA at that time, but the results of such testing are not in the claims file and must be obtained on remand.

A May 2006 VA treatment record documented the Veteran's initial fitting for a left ear hearing aid.  (A right ear hearing aid was not ordered due to the risk of masking).

A September 2007 VA treatment record noted the Veteran's report that he is "artillery deaf."

A January 2008 VA audiogram revealed hearing loss for VA purposes in both ears.  

At a November 2008 VA audiological examination the Veteran reported that, while working in field artillery in the Army, he was exposed to noise from weapons fire and explosions.  He did not report any post-service occupational or recreational noise exposure.  Audiological testing revealed hearing loss for VA purposes in both ears based on speech recognition scores.   The examiner noted that audiometric hearing testing results documented in the claims file and at service separation are within normal limits (although this statement fails to discuss the fact that there was some bilateral hearing loss shown in the separation examination and in the January 2008 VA audiogram).  The examiner opined that, since hearing loss due to noise occurs at the time of the exposure and not subsequently, the Veteran's current hearing loss cannot be linked to service noise exposure.  

Specifically, the examiner failed to address: the assessment of otitis externa in June 1976; the Veteran's report of hearing loss and a perforated right ear drum in August 1976; and the increased puretone threshold levels when comparing his December 1973 entrance audiogram to his August 1976 separation audiogram.

The Veteran must be scheduled for a new VA audiological examination to obtain a probative opinion regarding the relationship between his current bilateral hearing loss and any incident of his military service, taking into account the pertinent findings documented in his service treatment records.

Accordingly, the case is REMANDED for the following:

1.  Obtain the results of the Veteran's January 2006 audiogram, as well as updated treatment records, from the VA Medical Center in Salem, Virginia, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA audiological examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss is related to any incident of his military service.  The examiner is to specifically consider and address the pertinent findings documented in the Veteran's service treatment records (i.e., the assessment of otitis externa in June 1976; the Veteran's report of hearing loss and a perforated right ear drum in August 1976; and the increased puretone threshold levels when comparing his December 1973 entrance audiogram to his August 1976 separation audiogram).  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


